Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to a final Office action mailed on 06/16/2022 ("06-16-22 Final OA"), the Applicant amended the independent claim 14 in an After Final Consideration Program Request ("AFCP 2.0 Request") filed on 08/16/2022.  

Response to Arguments
Applicant's amendments to the independent claim 14 have overcome the 35 U.S.C. 112(b) rejection of claims 14-20 set forth on page 3 under line item number 1 of the 06-16-22 Final OA.
Applicant’s amendments to the independent claim 14 have overcome the 35 U.S.C. 103 rejection of claims 14, 15 and 17-20 as being unpatentable over Tsuyutani in view of Rorane set forth starting on page 3 under line item number 2 of the 06-16-22 Final OA and the 35 U.S.C. 103 rejection of claim 16 as being unpatentable over Tsuyutani in view of Rorane and AAPA set forth starting on page 6 under line item number 3 of the 06-16-22 Final OA.




Allowable Subject Matter
1, 4-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-7 and 9-13 are allowed for the same reasons as stated on page 7 under line item number 4 of the 06-16-22 Final OA.

Independent claim 14 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with other claimed elements in claim 14, forming a fiducial mark, the fiducial mark including a filler material positioned in a void defined by the conductive material, wherein the fiducial mark is positioned proximate the cavity in the substrate; and
coupling a semiconductor die to the substrate by positioning the semiconductor die in the cavity using the fiducial mark. 
Claims 15-20 are allowed, because they depend from the allowed independent claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        19 August 2022